On February 18, 1997, relator, Mahoning County Bar Association, filed a motion for order to appear and show cause, requesting the court to issue an order directing respondent, George M. Alexander, to appear and show cause why he should not be found in contempt of this court. On April 1, 1997, the court granted the motion and ordered respondent to respond, in writing, within twenty days of the order why he should not be found in contempt. Respondent did not respond. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that respondent is found in contempt and ordered to appear in person before this court on June 10,1997, at 9:00 a.m.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).